Case 2:15-cv-03324-SRC-CLW Document 252 Filed 12/18/19 Page 1 of 18 PageID: 11961



  NOT FOR PUBLICATION

                         UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY
  _______________________________________
                                           :
  HORIZON MEDICINES LLC and NUVO           :       Civil Action No. 15-3324 (SRC)
  PHARMACEUTICAL (IRELAND)                 :
  DESIGNATED ACTIVITY COMPANY,             :
                                           :                OPINION
                    Plaintiffs,            :
                                           :
              v.                           :      (consolidated for discovery
                                           :      purposes with Civil Action
  DR. REDDY’S LABORATORIES, INC.           :      Nos. 16-4918, 15-3327,
  and DR. REDDY’S LABORATORIES,            :      16-4921, 15-3326,
                                           :      and 16-4920)
                    Defendants.            :
  _______________________________________:


   CHESLER, U.S.D.J.

          This matter comes before this Court on the motion for a preliminary injunction by

   Plaintiffs Horizon Medicines LLC and Nuvo Pharmaceutical (Ireland) Designated Activity

   Company (collectively, “Plaintiffs”). Defendants Dr. Reddy’s Laboratories, Inc. and Dr.

   Reddy’s Laboratories, Ltd. (collectively, “DRL”) oppose the motion. The Court held a hearing

   on this motion on December 11, 2019. For the reasons that follow, the motion will be denied.

          These cases arise from Hatch-Waxman litigation regarding patents related to the drug

   Vimovo®. Plaintiff Nuvo owns the patents, Plaintiff Horizon is a licensee, and Defendants are

   pharmaceutical companies which have filed ANDA applications to produce generic versions.1

   The first round of litigation involved U.S. Patent Nos. 6,926,907 and 8,557,285.2 Those patents


   1
     DRL has filed ANDA No. 202461 (“ANDA I”) and ANDA No. 204206 (“ANDA II.”) The
   parties have stipulated that this preliminary injunction motion shall be briefed and argued as to
   ANDA I only, but that the outcome shall apply to both ANDA I and ANDA II.
   2
     This round of litigation involved Civil Action Nos. 11-2317, 11-4275, 13-91, and 13-4022.
Case 2:15-cv-03324-SRC-CLW Document 252 Filed 12/18/19 Page 2 of 18 PageID: 11962



   have been found to be invalid for failure to satisfy the written description requirement. Nuvo

   Pharm. (Ir.) Designated Activity Co. v. Dr. Reddy's Labs. Inc., 923 F.3d 1368, 1371 (Fed. Cir.

   2019).

            During the first round of litigation, nine additional patents related to Vimovo® issued and

   were listed in the Orange Book, and the instant cases arose. The two patents presently at issue

   descend from U.S. Patent No. 6,926,907: U.S. Patent Nos. 8,858,996 (the “’996 patent”) and

   9,161,920 (the “’920 patent”).

                                APPLICABLE LEGAL STANDARDS

  I.      Preliminary Injunction

          “The grant of a preliminary injunction under 35 U.S.C. § 283 is within the discretion of

  the district court.” Curtiss-Wright Flow Control Corp. v. Velan, Inc., 438 F.3d 1374, 1378 (Fed.

  Cir. 2006). “A plaintiff seeking a preliminary injunction must establish that he is likely to

  succeed on the merits, that he is likely to suffer irreparable harm in the absence of preliminary

  relief, that the balance of equities tips in his favor, and that an injunction is in the public

  interest.” Winter v. NRDC, Inc., 129 S. Ct. 365, 374 (2008). The Supreme Court has held that

  injunctive relief is “an extraordinary remedy that may only be awarded upon a clear showing that

  the plaintiff is entitled to such relief.” Id. at 376.

          As to the requirement that the movant establish that he is likely to succeed on the merits,

  the Federal Circuit has held:

          [T]he patentee seeking a preliminary injunction in a patent infringement suit must
          show that it will likely prove infringement, and that it will likely withstand
          challenges, if any, to the validity of the patent. In assessing whether the patentee
          is entitled to the injunction, the court views the matter in light of the burdens and
          presumptions that will inhere at trial. . . .

  Titan Tire Corp. v. Case New Holland, Inc., 566 F.3d 1372, 1376 (Fed. Cir. 2009) (citation

                                                       2
Case 2:15-cv-03324-SRC-CLW Document 252 Filed 12/18/19 Page 3 of 18 PageID: 11963



  omitted). “To establish a likelihood of success on the merits, a patentee must show that it will

  likely prove infringement of the asserted claims and that its infringement claim will likely

  withstand the alleged infringer's challenges to patent validity and enforceability.” Mylan

  Institutional LLC v. Aurobindo Pharma Ltd., 857 F.3d 858, 866 (Fed. Cir. 2017). “An accused

  infringer can defeat a showing of likelihood of success on the merits by demonstrating a

  substantial question of validity or infringement.” Trebro Mfg. v. FireFly Equip., LLC, 748 F.3d

  1159, 1165 (Fed. Cir. 2014); Tinnus Enters., LLC v. Telebrands Corp., 846 F.3d 1190, 1202

  (Fed. Cir. 2017).

                                              ANALYSIS

  I.     Plaintiffs have not demonstrated that they are likely to succeed on the merits.

         Plaintiffs move for injunctive relief on the ground that they expect that DRL will soon

  launch at risk a generic product that will infringe claims in the ‘996 and ‘920 patents. At the

  hearing, DRL confirmed that it plans to launch its generic product at risk as soon as it receives

  final FDA approval to do so, which could occur at any time. Plaintiffs assert claims 1-19 of the

  ‘996 patent and claims 1-5, 7-9, and 11-14 of the ‘920 patent. DRL does not dispute

  infringement on this motion. Plaintiffs argue that injunctive relief should be granted because: 1)

  DRL’s proposed generic product will infringe, and DRL’s validity defenses will fail, and thus

  Plaintiffs are likely to succeed on the merits; 2) Plaintiffs will suffer irreparable harm absent an

  injunction; 3) the balance of hardships supports injunctive relief; and 4) the public interest favors

  a grant of injunctive relief to maintain the status quo.

         DRL opposes the preliminary injunction motion by challenging the validity of the ‘996

  and ‘920 patents. Specifically, inter alia, DRL argues that the asserted claims lack adequate

  written description.

                                                    3
Case 2:15-cv-03324-SRC-CLW Document 252 Filed 12/18/19 Page 4 of 18 PageID: 11964



           As noted, in May of 2019, the Federal Circuit decided Nuvo and invalidated the ‘907 and

  ‘285 patents for failure to meet the written description requirement. 923 F.3d 1368. The ‘907

  patent states an application number of 10/158,216. In the “Related U.S. Application Data”

  section of the ‘285 patent, it states that the ‘285 patent is descended from that same application,

  10/158,216. In the “Related U.S. Application Data” section of the ‘920 patent, it states that the

  ‘920 patent is descended from that same application, 10/158,216. In the “Related U.S.

  Application Data” section of the ‘996 patent, it states that the ‘996 patent is descended from that

  same application, 10/158,216. Thus, the application that resulted in the ‘907 patent is a parent

  application that the ‘285, ‘996, and ‘920 patents all descended from.

           In August of 2019, DRL moved for summary judgment, and this Court decided that

  motion in the Opinion and Order entered November 8, 2019. In brief, DRL moved for summary

  judgment of invalidity of the ‘996 and ‘920 patents, as well as other patents which Plaintiffs have

  since withdrawn from this litigation, on the grounds of issue preclusion and claim preclusion, in

  view of the Nuvo decision. This Court denied the motion, stating, inter alia, that the Federal

  Circuit’s decision in Nuvo had relied on the fact that the plain language of the claims at issue in

  that case required effectiveness of an uncoated proton pump inhibitor (“PPI”), but that the plain

  language of the asserted claims in this case did not.3 (Opinion and Order of November 8, 2019

  at 3-4.) This important difference, among others, prevented finding that the same issue had


  3
      In Nuvo, the Federal Circuit stated:

           At trial, the parties and the district court understood that the plain words of the
           patents claim effectiveness of uncoated PPI. Beyond the plain language of the
           claims, the district court was not asked to define further the effectiveness
           limitation.

  923 F.3d at 1377. In the ‘996 and ‘920 patents, the plain language of the claims at issue does

                                                     4
Case 2:15-cv-03324-SRC-CLW Document 252 Filed 12/18/19 Page 5 of 18 PageID: 11965



  already been litigated. (Id.)

          DRL opposes the instant preliminary injunction motion principally on the ground that the

  asserted claims are invalid for lack of written description, as in Nuvo. Now, however, DRL

  argues that this Court should construe the asserted claims to require effective uncoated

  esomeprazole, and that the asserted claims, thus construed, fail to meet the written description

  requirement, for reasons similar to the Federal Circuit’s reasoning in Nuvo. Plaintiffs, in their

  reply brief, contend that all claim language should have its ordinary meaning.

          As to the likelihood of success on the merits, then, the present dispute turns on the

  question of whether the asserted claims should be construed to require effective uncoated

  esomeprazole. At this juncture, in the context of a preliminary injunction motion, this Court

  need not reach a conclusive resolution of this issue. The Federal Circuit has held:

          [T]he trial court has no obligation to interpret claim 1 conclusively and finally
          during a preliminary injunction proceeding. Under Markman, claim interpretation
          is a matter of law. However, Markman does not obligate the trial judge to
          conclusively interpret claims at an early stage in a case. A trial court may
          exercise its discretion to interpret the claims at a time when the parties have
          presented a full picture of the claimed invention and prior art. Illinois Tool
          Works, Inc. v. Grip-Pak, Inc., 906 F.2d 679, 681 (Fed. Cir. 1990)(referring to a
          preliminary injunction “hearing in which neither party was required to prove his
          case in full and in light of findings and conclusions not binding at trial.”
          (emphasis added); Atari Games Corp. v. Nintendo of Am., Inc., 897 F.2d 1572,
          1575 (Fed. Cir. 1990)(“The district court need not make binding findings of fact,
          but at the very least, must find probabilities that the necessary facts can be
          proved.”)


  Sofamor Danek Grp., Inc. v. DePuy-Motech, Inc., 74 F.3d 1216, 1221 (Fed. Cir. 1996) (citations

  omitted). The Federal Circuit has called this “rolling claim construction.” Conoco, Inc. v.

  Energy & Envtl. Int'l, L.C., 460 F.3d 1349, 1359 (Fed. Cir. 2006). This Court now considers


  not require the effectiveness of uncoated PPI.

                                                   5
Case 2:15-cv-03324-SRC-CLW Document 252 Filed 12/18/19 Page 6 of 18 PageID: 11966



  the parties’ claim construction arguments not to conclusively construe all the claims, but to

  assess Plaintiffs’ likelihood of success on the merits in view of the arguments and the record

  presently before the Court.

         DRL proposes that this Court should construe the claims at issue to require effective

  uncoated esomeprazole, and thus to import a limitation from the specification. The ‘996 patent

  has two independent claims:

         1.      A pharmaceutical composition in unit dosage form in the form of a tablet,
                 said composition comprising: naproxen in an amount of 200-600 mg per
                 unit dosage form; and esomeprazole in an amount of from 5 to 100 mg per
                 unit dosage form, wherein upon introduction of said unit dosage form into
                 a medium, at least a portion of said esomeprazole is released regardless of
                 the pH of the medium, and release of at least a portion of said naproxen is
                 inhibited unless the pH of said medium is 3.5 or higher.

         12.     A pharmaceutical composition in unit dosage form in the form of a tablet,
                 said composition comprising: a core layer comprising naproxen, wherein
                 said core layer has a coating that inhibits release of said naproxen from
                 said core layer unless said dosage form is in a medium with a pH of 3.5 or
                 higher; and a layer comprising esomeprazole, wherein said layer is has a
                 non-enteric film coating that, upon ingestion by a patient, releases said
                 esomeprazole into the stomach of said patient.

  The ‘920 patent has two independent claims:

         1.      A method of reducing the incidence of NSAID-associated gastric ulcers in
                 a patient requiring chronic NSAID treatment and who is at risk of
                 developing an NSAID-associated ulcer, wherein the method comprises
                 administering to said patient in need thereof a pharmaceutical composition
                 in unit dose form in the form of a tablet, said composition comprising:
                 naproxen in an amount of 200-600 mg per unit dosage form; and
                 esomeprazole in an amount of from 5 to 100 mg per unit dosage form,
                 wherein upon introduction of said unit dosage form into a medium, at least
                 a portion of said esomeprazole is released regardless of the pH of the
                 medium, and release of at least a portion of said naproxen is inhibited
                 unless the pH of said medium is 3.5 or higher.

         11.     A method of reducing the incidence of NSAID-associated gastric ulcers in
                 a patient requiring chronic NSAID treatment and who is at risk of
                 developing an NSAID-associated ulcer, wherein the method comprises

                                                   6
Case 2:15-cv-03324-SRC-CLW Document 252 Filed 12/18/19 Page 7 of 18 PageID: 11967



                 administering to said patient in need thereof a pharmaceutical composition
                 in unit dose form in the form of a tablet, said composition comprising: a
                 core layer comprising naproxen, wherein said core layer has a coating that
                 inhibits release of said naproxen from said core layer unless said dosage
                 form is in a medium with a pH of 3.5 or higher; and a layer comprising
                 esomeprazole, wherein said layer is has a non-enteric film coating that,
                 upon ingestion by a patient, releases said esomeprazole into the stomach
                 of said patient.

  Crucially, at oral argument, the parties agreed that the ‘920, ‘996, ‘907, and ‘285 patents share a

  common specification.

         DRL begins its claim construction analysis by pointing to the statements in the

  specification which describe “the present invention” as having an effective acid inhibitor. The

  Abstract for both the ‘920 and ‘996 patents states:

         The present invention is directed to drug dosage forms that release an agent that
         raises the pH of a patient's gastrointestinal tract, followed by a non-steroidal
         anti-inflammatory drug. The dosage form is designed so that the NSAID is not
         released until the intragastric pH has been raised to a safe level.

  The specification for both the ‘920 and ‘996 patents states:

        The present invention is directed to pharmaceutical compositions that provide for
         the coordinated release of an acid inhibitor and a non-steroidal anti-inflammatory
         drug (NSAID). ‘996 patent, col.1 ll.25-28.

        The present invention is based upon the discovery of a new method for reducing
         the risk of gastrointestinal side effects in people taking NSAIDs for pain relief
         and for other conditions, particularly during chronic treatment. The method
         involves the administration of a single, coordinated, unit-dose product that
         combines: a) an agent that actively raises intragastric pH to levels associated with
         less risk of NSAID-induced ulcers; and b) an NSAID that is specially formulated
         to be released in a coordinated way that minimizes the adverse effects of the
         NSAID on the gastroduodenal mucosa. ‘996 patent, col.3 ll.15-24.

        The present invention is based upon the discovery of improved pharmaceutical
         compositions for administering NSAIDs to patients. In addition to containing one
         or more NSAIDs, the compositions include acid inhibitors that are capable of
         raising the pH of the GI tract of patients. ‘996 patent, col.6 ll.23-27.



                                                   7
Case 2:15-cv-03324-SRC-CLW Document 252 Filed 12/18/19 Page 8 of 18 PageID: 11968



  These statements support DRL’s assertion that the specification repeatedly describes “the present

  invention” as containing an acid inhibitor that raises the pH of the GI tract prior to the release of

  the NSAID. DRL contends that, under Federal Circuit law, “such language bounds invention

  scope,” which is overstatement: under Federal Circuit law, such language may bind claim scope.

  (Defs.’ Opp. Br. 10.) In support, DRL cites Netcraft Corp. v. eBay, Inc., 549 F.3d 1394, 1398

  (Fed. Cir. 2008), in which the Federal Circuit held:

          We agree with Netcraft that use of the phrase “the present invention” does not
          “automatically” limit the meaning of claim terms in all circumstances, and that
          such language must be read in the context of the entire specification and
          prosecution history. For the reasons below, however, we agree with the district
          court that the common specification’s repeated use of the phrase “the present
          invention” describes the invention as a whole, and, as will be discussed further
          below, that the prosecution history does not warrant a contrary result.

  Id. (citation omitted). DRL’s second citation offers firmer support for Defendants’

  characterization of Federal Circuit law: “When a patent thus describes the features of the ‘present

  invention’ as a whole, this description limits the scope of the invention.” Verizon Servs. Corp.

  v. Vonage Holdings Corp., 503 F.3d 1295, 1308 (Fed. Cir. 2007); see also Honeywell Int'l, Inc.

  v. ITT Indus., 452 F.3d 1312, 1318 (Fed. Cir. 2006) (finding that repeated use of “the present

  invention” in the specification characterized the invention as a whole and limited a key claim

  term); Sony Corp. v. Iancu, 924 F.3d 1235, 1241 (Fed. Cir. 2019) (quoting Verizon.)

          The specification also states: “In a more general sense, the invention includes methods of

  treating pain, inflammation and/or other conditions by orally administering an acid inhibitor at a

  dose effective to raise a patient's gastric pH to at least 3.5, preferably to at least 4 or and more

  preferably to at least 5.” ‘996 patent, col.5 ll.36-40. This statement makes clear that the

  invention, in general, contains an acid inhibitor at a dose effective to raise a patient’s gastric pH

  to at least 3.5.

                                                     8
Case 2:15-cv-03324-SRC-CLW Document 252 Filed 12/18/19 Page 9 of 18 PageID: 11969



          The specification statement just mentioned is the clearest statement which ties together:

  1) a broad view of the invention as a whole; and 2) the use of an acid inhibitor “at a dose

  effective to raise a patient’s gastric pH to at least 3.5.” ‘996 patent, col.5 ll.38-39 (italics added).

  Also already quoted is this statement: “the compositions include acid inhibitors that are capable

  of raising the pH of the GI tract of patients.” ‘996 patent, col.6 ll.26-27 (italics added).

  Including the sentence that preceded it, that statement ties together: 1) a broad view of the

  invention as a whole; and 2) the use of an acid inhibitor that is capable of raising the pH of the

  GI tract of patients. While the words “effective” and “capable” are different words, in these

  contexts, they have a common meaning: they refer to the ability to produce a desired result, and

  the result is raising the pH of the GI tract of patients. In the context of the patent as a whole, it

  is clear that the desired result is not simply raising the pH of the GI tract of patients in any

  amount, but raising the pH of the GI tract of patients to at least 3.5.

          This inference is supported by these statements in the “Summary of the Invention”

  section of the specification:

          In its first aspect, the invention is directed to a pharmaceutical composition in unit
          dosage form suitable for oral administration to a patient. The composition
          contains an acid inhibitor present in an amount effective to raise the gastric pH of
          a patient to at least 3.5, preferably to at least 4, and more preferably to at least 5,
          when one or more unit dosage forms are administered.

  ‘996 patent, col.3 ll.31-37 (italics added). This quote expressly refers to an aspect of the

  invention, and not to the invention as a whole, but again we see the assertion that the

  composition contains an acid inhibitor in an amount effective to raise the gastric pH to at least

  3.5. This supports the inference that the inventors understood that it was necessary that the acid

  inhibitor be present in amount that would have the ability to produce the result of raising the pH

  to at least 3.5. Although, in this instance, the statements do not refer to the invention as a

                                                     9
Case 2:15-cv-03324-SRC-CLW Document 252 Filed 12/18/19 Page 10 of 18 PageID: 11970



   whole, other statements quoted make clear that this is a characteristic of the invention as a whole.

           This Court agrees with DRL that these statements in the common specification of the

   ‘920 and ‘996 patents support the inference that the invention, as a whole, comprises an acid

   inhibitor in an amount effective to raise the pH of the GI tract, prior to the release of the NSAID,

   to at least 3.5.

           DRL also points to the prosecution history of a parent patent, the ‘907 patent. The ‘920

   and ‘996 patents descended from the application that produced the ‘907 patent, application

   number 10/158,216.4 On April 22, 2004, in a non-final office action, all claims were rejected as

   either anticipated by the Goldman reference, or as anticipated by the Depui references, or as

   obvious over Depui in view of other references. (Office action of April 22, 2004, application

   number 10/158,216.) In response to these rejections, the applicants filed traversing arguments,

   including the following:

           All of Applicant’s claims have requirements not only with respect to the type of
           active ingredients present in compositions or methods, but also with respect to the
           way in which active ingredients are delivered in relation to one another.
           Specifically, claim 1 requires that there be a single unit dosage form containing
           both an acid inhibitor and an NSAID and that, upon administration to a patient,
           the dosage form deliver these drugs in a coordinated fashion such that the acid
           inhibitor is released first and the NSAID is not released until after the gastric pH
           of the patient is 3.5 or higher. Applicant submits that these characteristics are not
           disclosed or suggested Goldman. [sic]

   (Applicant Remarks filed 7/22/2004, application number 10/158,216.)

           In the Final Office Action filed October 20, 2004, the examiner allowed certain claims

   and rejected others, for the reasons stated in the previous rejection, including anticipation by the


   4
     DRL submitted exhibits with its opposition brief that included some, but not all, of the relevant
   documents from the file wrapper for the prosecution of the ‘907 patent. The entire file wrapper
   is publicly available on the PTO’s website, and this Court has taken judicial notice of certain
   relevant documents from the file wrapper that DRL did not include as exhibits.

                                                    10
Case 2:15-cv-03324-SRC-CLW Document 252 Filed 12/18/19 Page 11 of 18 PageID: 11971



   Depui reference. (Office action of October 20, 2004, application number 10/158,216.) In

   response, the applicants submitted amendments and remarks on November 22, 2004. In the

   remarks, the applicants distinguished Depui as follows:

             It should also be recognized that Depui’s compositions would act in a very
             different way than those claimed by Applicant. Specifically, release of acid
             inhibitor in Depui’s compositions would be delayed whereas acid inhibitor release
             from Applicant’s compositions is immediate and only the release of NSAID is
             delayed. The basic concept of coating NSAIDs in a way that will prevent them
             from being released until the surrounding pH rises to at least 3.5 is entirely
             missing from the Depui reference.

   (Amendment and Response under 37 C.F.R. § 1.116, filed November 22, 2004, Pollack Dec. Ex.

   5.) On March 29, 2005, a notice of allowance was issued for all but two out of fifty-seven

   claims.

             The prosecution history of a parent application, application number 10/158,216, shows

   that the applicants overcame a rejection in part by distinguishing the Depui reference as not

   having taught the following features of the inventive composition: immediate release of an acid

   inhibitor and delayed release of an NSAID until the gastric pH rises to at least 3.5. This does

   not appear to meaningfully differ from characterizing the invention as having an immediate

   release acid inhibitor effective to raise gastric pH to at least 3.5. The applicants overcame a

   rejection over the Depui reference by describing the invention as having an immediate release

   acid inhibitor and an NSAID that does not release until the gastric pH rises to at least 3.5. This

   constitutes further evidence supporting the inference that the applicants so understood the

   invention of the ‘920 and ‘996 patents as a whole.

             The intrinsic evidence just reviewed supports the inference that what the inventors




                                                     11
Case 2:15-cv-03324-SRC-CLW Document 252 Filed 12/18/19 Page 12 of 18 PageID: 11972



   actually invented5 was a composition, as well as a treatment method using that composition,

   comprising naproxen and esomeprazole, which worked because uncoated esomeprazole was first

   released in the stomach, and then raised the pH of the stomach to at least 3.5, at which point the

   naproxen was released. The intrinsic evidence supporting this inference is quite strong.

           DRL also points to statements made by the then-owners of the ‘996 patent, Horizon and

   Pozen, in the preliminary response they submitted in IPR2015-1344. In this response, the

   then-owners attempted to rebut an invalidity challenge involving a reference by Gimet with an

   argument that included this statement: “Gimet does not disclose a dosage form comprising an

   acid inhibitor in an amount effective to raise the gastric pH of a patient to at least 3.5.” (Pollack

   Dec. Ex. 9 at 19.) This is not intrinsic evidence, but it is consistent with DRL’s contention that

   the invention of the ‘996 patent, as a whole, comprises an acid inhibitor effective to raise the

   gastric pH to at least 3.5.

           This Court finds that the evidence of record supports DRL’s contention about the

   invention as a whole. Next, this Court considers the question of whether such evidence may,

   under Federal Circuit law, support the construction that DRL proposes, which imports a

   limitation from the specification.   At oral argument, Plaintiffs argued principally that DRL’s

   proposed construction did not comport with Federal Circuit law because the claim language

   contains no “hook.” This Court understood this to refer to a case cited in Plaintiffs’ reply brief,

   NTP, Inc. v. Research In Motion, Ltd., 418 F.3d 1282, 1310 (Fed. Cir. 2005), which states:

           Our case law requires a textual “hook” in the claim language for a limitation of
           this nature to be imposed. Generally, “a party wishing to use statements in the

   5
     See Renishaw PLC v. Marposs Societa' Per Azioni, 158 F.3d 1243, 1250 (Fed. Cir. 1998)
   (“Ultimately, the interpretation to be given a term can only be determined and confirmed with a
   full understanding of what the inventors actually invented and intended to envelop with the
   claim.”)

                                                    12
Case 2:15-cv-03324-SRC-CLW Document 252 Filed 12/18/19 Page 13 of 18 PageID: 11973



          written description to confine or otherwise affect a patent’s scope must, at the
          very least, point to a term or terms in the claim with which to draw in those
          statements. Without any claim term that is susceptible of clarification by the
          written description, there is no legitimate way to narrow the property right.”
          Renishaw PLC v. Marposs Societa' per Azioni, 158 F.3d 1243, 1248 (Fed. Cir.
          1998). In other words, there must be a textual reference in the actual language of
          the claim with which to associate a proffered claim construction.

   Plaintiffs’ opening brief does not mention the hook argument. Plaintiffs’ reply brief cites NTP

   only in support of its argument that the word “effective” does not appear in the specification

   quotes in DRL’s opposition brief. (Pls.’ Reply Br. 3.) The argument that Plaintiffs made at

   oral argument was that there was no hook for DRL’s proposed construction in the claims, not the

   specification. The point is that the hook argument, as made at oral argument, was entirely new.

   Furthermore, the hook argument, as presented at oral argument, was little more than the assertion

   that there was no hook in the claims, without supporting explanation of the law or analysis of the

   claim language. This leaves this Court in the position of considering an argument that was not

   made in the briefs nor developed at oral argument.

          Thus, while Plaintiffs argued at the hearing that the claims have no hook, they did not

   offer a definition of a hook, within the meaning of NTP and the Federal Circuit law of claim

   construction. Nor does NTP offer a definition of a hook, nor articulate how a court should

   decide whether or not a hook is present in claim language, beyond the statement that “there must

   be a textual reference in the actual language of the claim with which to associate a proffered

   claim construction.” NTP, 418 F.3d at 1310. These statements appear in the context of the

   Federal Circuit’s review of the district court’s claim construction decision which declined to

   impose a “separate and distinct” limitation on certain claims. Id. The Federal Circuit affirmed

   the district court’s decision that a limitation should not be imported, and so NTP does not offer

   an example of a textual reference in claim language with sufficient association with a proffered

                                                   13
Case 2:15-cv-03324-SRC-CLW Document 252 Filed 12/18/19 Page 14 of 18 PageID: 11974



   claim construction to justify importing a claim limitation. As already stated, Plaintiffs did not

   give the Court an analysis of the NTP decision that might elucidate how this Court should apply

   NTP to the facts of this case.

          DRL, on the other hand, relies on the Federal Circuit’s decision in Alloc, Inc. v. ITC, 342

   F.3d 1361, 1371 (Fed. Cir. 2003), and argued in its opposition brief that the facts of the instant

   case are analogous to those in Alloc. In short, in Alloc, the Federal Circuit held that certain

   claims should be construed to have a “play” limitation, based on the specification, despite the

   fact that the word “play” did not appear in the claims. Id. at 1368-73. The word “hook” does

   not appear in the Alloc decision, and so this Court examines the Federal Circuit’s reasoning to

   see what relationship “play” had with the language of the relevant claims.

          The Federal Circuit began its discussion as follows:

          Turning to the Commission’s finding that the claims include a “play” limitation,
          none of the asserted patent claims recites the term play. Even so, the claims recite
          floor system features, which are emphasized in the claim language above, in
          which play is necessarily present. These features, and their associated claim
          terms, relate to “displacement” and “disassembly.”

   Id. at 1368. The Federal Circuit then examined the specification and explained the basis for the

   conclusions that “play between components of the locking joint permits displacement” and “play

   in the joint also permits ‘disassembly.’” Id. at 1369. The Federal Circuit considered the

   prosecution history, including the prosecution history of a parent application, and stated: “the

   applicant represented to the USPTO examiner that play facilitated its novel system set forth in

   the revised claims.” Id. at 1372. The Federal Circuit found that “play facilitates displacement

   and disassembly,” and concluded: “the patent applicant tethered the displacement and

   disassembly features of the claims to the play feature.” Id. at 1372-73. The Federal Circuit

   held that the claims at issue should be construed to require play. Id. at 1373.

                                                    14
Case 2:15-cv-03324-SRC-CLW Document 252 Filed 12/18/19 Page 15 of 18 PageID: 11975



          Thus, in Alloc, the Federal Circuit examined the language of the claims and the intrinsic

   record and found that a product feature disclosed in the specification, but not in the claims,

   facilitated and permitted product features that were expressly claimed. This Court now inquires

   into whether the instant case presents analogous facts. DRL argues that the intrinsic evidence

   demonstrates that the invention, in general, requires that the uncoated esomeprazole be effective

   to raise the gastric pH to at least 3.5; this would be the product feature disclosed in the

   specification. Two of the four independent claims include the phrase, “release of at least a

   portion of said naproxen is inhibited unless the pH of said medium is 3.5 or higher,” while the

   other two independent claims include the phrase, “a core layer comprising naproxen, wherein

   said core layer has a coating that inhibits release of said naproxen from said core layer unless

   said dosage form is in a medium with a pH of 3.5 or higher.” The product property disclosed in

   the specification – the uncoated esomeprazole is effective to raise the gastric pH to at least 3.5 –

   facilitates or permits the product property disclosed in the claims: the naproxen is not released

   until the pH of the medium is 3.5 or higher. On the present record, it appears that the patentee

   tethered the naproxen release feature disclosed in the claims to the effectiveness of the

   esomeprazole to raise gastric pH disclosed in the intrinsic record. DRL has persuaded this

   Court that Alloc is analogous, and that there is “a textual reference in the actual language of the

   claim with which to associate [the] proffered claim construction.” NTP, 418 F.3d at 1310.

          The intrinsic evidence strongly supports the inference that the applicants for the ‘996 and

   ‘920 patents understood the invention, as a whole, to comprise immediate release esomeprazole

   which is effective to raise gastric pH to at least 3.5. Applying Alloc, this Court tentatively finds

   that the applicants tethered the naproxen release feature disclosed in the claims to the

   effectiveness of the esomeprazole to raise gastric pH disclosed in the intrinsic record, and

                                                     15
Case 2:15-cv-03324-SRC-CLW Document 252 Filed 12/18/19 Page 16 of 18 PageID: 11976



   construes the claims at issue to include this limitation.

           With this foundation, this Court considers the impact of the Federal Circuit’s decision in

   Nuvo. In Nuvo, the Federal Circuit held: “we hold that the ‘907 and ‘285 patents are invalid for

   lack of an adequate written description given that the shared specification does not adequately

   describe the claimed effectiveness of uncoated PPI.” Nuvo, 923 F.3d at 1384. At oral

   argument on this motion, the parties agreed that the ‘920, ‘996, ‘907, and ‘285 patents share a

   common specification. No one has argued that esomeprazole is not a PPI. This Court has

   tentatively construed the asserted claims to include a limitation requiring immediate release

   esomeprazole which is effective to raise gastric pH to at least 3.5. The Federal Circuit has held

   that the common specification does not adequately describe uncoated PPI which is effective to

   raise the gastric pH to at least 3.5.

           On this basis, this Court finds that DRL has raised a substantial question of patent

   validity, which Plaintiffs have not shown lacks substantial merit. The Court makes this finding

   not based on the application of any preclusion doctrine; the parties have not raised a preclusion

   argument on this motion. Instead, the Court considers Nuvo as relevant to estimating the

   likelihood of success of the parties, in view of the burdens and presumptions that will inhere at

   trial. The reported decision shows that the parties before the Federal Circuit in Nuvo were the

   same parties now before this Court. 923 F.3d at 1368. The Federal Circuit concluded: “we

   hold that the ‘907 and ‘285 patents are invalid for lack of an adequate written description given

   that the shared specification does not adequately describe the claimed effectiveness of uncoated

   PPI.” Id. at 1384. It is a common-sense proposition that, if Plaintiffs-Cross-Appellants Nuvo

   and Horizon were unable to persuade the Federal Circuit that the shared specification – shared

   with the ‘996 and ‘920 patents, the parties agreed – provides adequate written description

                                                     16
Case 2:15-cv-03324-SRC-CLW Document 252 Filed 12/18/19 Page 17 of 18 PageID: 11977



   support for a claim limitation of effective uncoated PPI, they are unlikely to succeed in defeating

   the same validity challenge in this case.

          Neither Plaintiffs’ reply brief nor their arguments to this Court at the hearing suggest

   otherwise. The reply brief restates Plaintiffs’ position that the words of all claims should have

   their ordinary meaning, and does not seriously challenge DRL’s argument that the intrinsic

   evidence, under Alloc, supports construing the claims to require effective uncoated

   esomeprazole. Plaintiffs’ approach to the Nuvo decision is to ignore it: it is not even cited in the

   reply brief. Plaintiffs assert that DRL cannot meet its burden of proof, but Plaintiffs bear the

   burden of proof on this motion. As the parties know, pursuant to 35 U.S.C. § 282(a), a patent

   shall be presumed valid, and, at trial, the challenger bears the burden of proof of invalidity.

   While the presumption of validity applies in the context of deciding a preliminary injunction

   motion, the burdens of proof differ somewhat from those at trial. As the Federal Circuit has

   explained:

          A patent holder seeking a preliminary injunction bears the ultimate burden of
          establishing a likelihood of success on the merits with respect to the patent's
          validity. If the alleged infringer raises a “substantial question” of invalidity, the
          preliminary injunction should not issue. The burden on the accused infringer to
          show a substantial question of invalidity at this stage is lower than what is
          required to prove invalidity at trial. “Vulnerability is the issue at the preliminary
          injunction stage, while validity is the issue at trial.” Amazon.com, 239 F.3d at
          1359 (“In resisting a preliminary injunction . . . one need not make out a case of
          actual invalidity. . . . The showing of a substantial question as to invalidity thus
          requires less proof than the clear and convincing showing necessary to establish
          invalidity itself.”). Once the accused infringer satisfies this requirement, the
          burden shifts to the patentee to show that the defense lacks substantial merit.

   Altana Pharma AG v. Teva Pharm. USA, Inc., 566 F.3d 999, 1005-06 (Fed. Cir. 2009) (citations

   omitted). At this juncture, DRL does not bear the burden of proof of invalidity by clear and

   convincing evidence. It need only show the vulnerability of the patents at issue to a validity


                                                    17
Case 2:15-cv-03324-SRC-CLW Document 252 Filed 12/18/19 Page 18 of 18 PageID: 11978



   challenge, and it has done so. The burden then shifted back to Plaintiffs to show that the

   defense lacks substantial merit, and Plaintiffs have not met this burden.

          Plaintiffs have failed to demonstrate that their “infringement claim will likely withstand

   the alleged infringer’s challenges to patent validity and enforceability.” Mylan, 857 F.3d at 866.

   Plaintiffs have therefore failed to show a likelihood of success on the merits. The motion for a

   preliminary injunction is denied.



                                                            s/ Stanley R. Chesler
                                                        STANLEY R. CHESLER, U.S.D.J.


   Dated: December 18, 2019




                                                   18
